DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-14 in the reply filed on 02/04/2021 is acknowledged.
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention of Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/04/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tay (US 20120326329).
100 made with silicon, germanium, gallium arsenide, or other bulk semiconductor material. (Para, 0039; Fig.3a). Tay discloses a plurality of semiconductor die 102 are formed on semiconductor wafer 100 using conventional integrated circuit processes. (Para, 0039; Fig.3a). Tay explains that each semiconductor die 102 has active and passive devices, integrated passive devices (IPD), conductive layers, and dielectric layers formed on top of active surface 103 according to the electrical design of the die. (Para, 0039; Fig.3a). Tay explains, the semiconductor die 102 electrically connect to other devices by way of contact pads 104. (Para, 0039; Fig.3a). Tay discloses a saw street or non-active peripheral region 106 is provided between semiconductor die 102 for a later singulation of wafer 100. (Para, 0039; Fig.3a). These disclosures and the illustrations of Figure 3a teach and/or suggest the limitation of claim 1 where a method for fabricating a semiconductor structure comprises providing a wafer having a functional region and a non-functional region surrounding the functional region and the limitation of claim 1 where a method for fabricating a semiconductor structure comprises forming a first dielectric layer on the wafer and the limitation of claim 3.  
Tay shows further detail of saw-street 106 in Figure 3b. (Para, 0040; Fig.3b). Tay discloses that a via 108 is formed in saw street 106 using saw blade, laser drilling, wet etching, dry etching, plasma etching, or another suitable process to selectively remove bulk semiconductor material. (Para, 0039; Fig.3b). Tay discloses the walls of via 108 have a vertical or tapered geometry. (Para, 0039; Fig.3b). These discloeus and the illustrations of Figure 3b teach and/or suggest the limitation of claim 1 where a method of fabricating a semiconductor structure comprises forming a first opening in the first dielectric layer on the non-functional region of the wafer and the limitation of claims 2, 4 and 13. Tay discloses an insulating material 110 is deposited in via 108 and it can be silicon dioxide (SiO2), silicon nitride (Si3N4), silicon 2O5), zircon (ZrO2), aluminum oxide (Al2O3), or other material having similar insulating or dielectric properties. (Para, 0041; Fig3c). Tay explains the insulating material 110 is deposited using PVD, CVD, printing, sintering or thermal oxidation and it can be made with single or multiple layers. (Para, 0041; Fig.3c). 
Tay disclose a via 112 is formed in insulating material 110 using saw blade, laser drilling, wet etching, dry etching, plasma etching, or another suitable process and the walls of via 112 have a vertical or tapered geometry. (Para, 0042; Fig.3d). Tay discloses next an electrically conductive layer 114 deposited in via 112 over insulating layer 110. (Para, 0043; Fig.3e). Tay discloses the conductive layer 114 can be Al, Cu, Sn, Ni, Au, Ag, or other suitable electrically conductive material and the deposition of conductive layer 114 uses PVD, CVD, electrolytic plating, or electroless plating process. (Para, 0043; Fig.3e). These disclosures and illustrations of Figures 3c-3e teach and/or suggest the limitation of claim 1 where a method for fabricating a semiconductor structure comprises forming a first connection layer in the first opening wherein the first connection layer closes a top portion of the first opening and the limitation of claims 5 and 7. Tay discloses a via 116 is formed in conductive layer 114 using saw blade, laser drilling, wet etching, dry etching, plasma etching, or another suitable process and the walls of via 116 have a vertical or tapered geometry. (Para, 0044; Fig.3f). This disclosure and the illustrations of Figure 3f teach and/or suggest the limitation of claim 1 where a method of fabricating a semiconductor structure comprises a first void being formed in the first connection layer in the first opening. 
Tay discloses the process continues with a step of depositing an insulating material 118 in the via 116. (Para, 0045; Fig.3g). Tay discloses the insulating layer 118 can be SiO2, Si3N4, SiON, Ta2O5, ZrO2, Al2O3, or other material having similar insulating or dielectric properties. (Para, 0045). Tay discloses the insulating layer 118 is deposited using PVD, CVD, printing, sintering or thermal oxidation and it can be made with single or multiple layers. (Para, 0045). Tay discloses a via 120 is formed in insulating material 118 using saw blade, laser drilling, wet 116 have a vertical or tapered geometry. (Para, 0045; Fig. 3g). Tay discloses an electrically conductive layer 122 deposited in via 120 over insulating layer 118. (Para, 0046; Fig. 3h). Tay discloses the conductive layer 122 can be Al, Cu, Sn, Ni, Au, Ag, or other suitable electrically conductive material and it uses PVD, CVD, electrolytic plating, or electroless plating process for deposition of the conductive material. (Para, 0046; Fig. 3h). These disclosures and illustrations of Figure 3g-3h teach and/or suggest the limitation of claim 6.
Therefore, the recitations of claims 1-7 and 13 would have been obvious to one of ordinary skill in the art at the time of filing of the present application in view of the explicit disclosures and illustrations of Tay as well as the teachings one of ordinary skill in the art would have reasonably understood from the disclosures and illustrations of Tay as discussed above. 
Allowable Subject Matter
Claims 8-12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The disclosures and illustrations of Tay as discussed above fail to teach and/or suggest the limitations of claims 8 and 9. Moreover, the prior art fails to provide other relevant disclosures which cure the deficiency of Tay to teach and/or suggest the limitation of claims 8 and 9. Claims 10-12 and 14 depend directly from claim 9. Therefore, claims 8-12 and 14 include allowable subject matter. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569.  The examiner can normally be reached on Mon-Fri: 7:30 am-4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CALEEN O SULLIVAN/Primary Examiner, Art Unit 2899